Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 04 February 2022, has been entered and the Remarks therein, filed 04 May 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Mittal et al. in view of Nordgren et al., and further in view of Hazout, necessitated by Applicants’ amendment received 04 May 2022, specifically, amended claims 19, 34 and 40. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section.

Status of Claims
Claims 19-21, 23-34 and 37-40 are pending.
Claims 27, 29 and 39 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II, and nonelected species. Election was made with traverse (invention) and without traverse (species) in the reply filed on 07 October 2021 to the Restriction/Election Office Action mailed 13 September 2021.
	Claims 19-21, 23-26, 28, 30-34, 37, 38 and 40 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 15/530,666, 06/19/2015, which claims benefit 62/014,341, 06/19/2014, and names the inventor or at least one joint inventor named in the prior application. (The specification filed with instant application 16/796,391 appears to set forth at least a portion of the earlier disclosure, 15/530,666, that is germane to the invention as claimed. In addition, the instant application appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application (MPEP 201.06).) In addition, the patent (No. 10,617,743) issued from parent application 15/530,666 was published on the same day or after the filing date of the instant application. Applicant designates the instant application a “DIV" of 15/530,666; the claims do result from a Restriction/Election requirement made in parent application 15/530,666. Accordingly, this application constitutes a divisional.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
However, it is noted that the instantly-claimed subject matter is not fully supported under 35 USC §112 by provisional application 62/014,341 (MPEP 2152.01 (C)). That is, there is no recitation of a method for preventing or ameliorating a toxicity associated with a radiation therapy in the disclosure, and, therefore, claims 19-21, 23-38 and 40 are not supported by the provisional application.
Therefore, the effective filing date of claims 19-21, 23-26, 28, 30-34, 37, 38 and 40 is the filing date of parent application 15/530,666, which is 19 June 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
	
Drawings
The drawings were received on 20 February 2020.  These drawings are objected to.
[This objection was cited in the Non-Final Office Action mailed 04 February 2022, and is re-cited here.]

Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted (MPEP 608.01(f)). Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
 Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.
Alternatively, black and white drawings may be submitted (as Replacement drawings) in lieu of the color drawings.
It is noted that Figures 2A, 2B, 3 and 4 are in color (see ‘Supplemental Contents’ folder, Doc Code ‘DRW.SUPP’). 

Specification
	The objection to the disclosure, with regard to the Abstract containing language that can be implied, in the Non-Final Office Action mailed 04 February 2022, is withdrawn in view of Applicants' amendment received 04 May 2022.
	However, it is noted that the replacement Abstract should be preferably filed as Document Type “Abstract” and not Document Type “Specification”, as done by Applicant.

Claim Objections
	The objections to Claims 19-21, 24 and 25, in the Non-Final Office Action mailed 04 February 2022, are withdrawn in view of Applicants' amendment received 04 May 2022, in which the cited claims were amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21, 23-26, 28, 30-34, 37, 38 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating a toxicity associated with radiation therapy in a subject, does not reasonably provide enablement for preventing a toxicity associated with radiation therapy in a subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In addition, with regard to claim 21, the specification, while being enabling for ameliorating body weight loss, does not reasonably provide enablement for ameliorating  skin irritation or damage, fatigue, nausea, vomiting, fibrosis, bowel damage, memory loss, infertility, and a second cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
[It is noted that this rejection was cited in the Non-Final Office Action mailed 04 February 2022 and is re-cited here.]

	In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be considered in a determination of “undue experimentation”.  These factors include: 1) The nature of the invention; 2) The state of the prior art; 3) The amount of direction or guidance presented; 4) presence or absence of working examples; 5) The quantity of experimentation needed to make or use the invention; 6) The relative skill of those in the art; 7) The predictability of the art; and 8) The breadth of the claims. 

In considering the factors for the instant claims:

1) Regarding the nature of the invention- The claimed invention is drawn to a method for preventing or ameliorating a toxicity associated with a radiation therapy in a subject suffering from a cancer and receiving said radiation therapy. The method comprises administering to the subject a therapeutically effective amount of a DNase enzyme, wherein said amount of the DNase enzyme is effective to prevent or ameliorate at least one side effect of said radiation therapy. The at least one side effect of said radiation therapy is body weight loss, skin irritation or damage, fatigue, nausea, vomiting, fibrosis, bowel damage, memory loss, infertility, or a second cancer.

2) Regarding the state of the prior art- Although there are examples of administering DNase enzyme as a cancer therapy to treat oncological diseases (e.g., Genkin et al. (US 2006/0233780 A1; cited below) (Abstract), an extensive search of the prior art has not uncovered any examples citing the successful (100%) prevention of at least one side effect of radiation therapy in a subject, who is suffering from cancer, via the administration of a DNase enzyme.

3) Regarding the amount of direction or guidance presented; and 
4) Regarding the presence or absence of working examples- The instant specification provides one working example showing the intramuscular administration of various amounts of DNase I to mice that have been transplanted with Erlich carcinoma cells to induce ascites tumor growth (originally-filed specification, pp. 28-29, Example 6). Some of these mice also received a specific dosage of external irradiation (Groups 4 and 5). A control mouse group (Group 6) received placebo. Other groups of mice were only treated with DNase (Groups 2 and 3)  or only with irradiation (Group 1).  Data show that mice which received DNase only exhibited a positive median change in body weight on day 16 (i.e., +2g and +1.5g). Mice that received radiation therapy only exhibited a loss in median body weight (i.e., -3g). Mice that received both DNase and radiation treatments showed either no change in median body weight or a +1.5g change in median body weight on day 16. It is noted that the control group showed a positive median change in body weight of +5.5g, but none were alive on day 16 (pp. 28-29, Example 6).
That is, Applicant shows only one working example with regard to radiation therapy given to a subject, in general, and body weight loss as the at least one side effect of radiation therapy, in particular. In addition, it is not clear that the data are statistically significant, with regard to body weight change. At most, there is an indication that DNase may help to ameliorate body weight loss in cancer subjects receiving radiation therapy.

5) Regarding the quantity of experimentation needed to make or use the invention - For the reasons cited below the quantity of experimentation needed to make or use the claimed invention drawn to preventing a toxicity associated with a radiation therapy in a subject suffering from a cancer via administration of a therapeutically effective amount of a DNase enzyme, would be unpredictable and undue. In order to establish successful prevention of any and all side effects of radiation therapy via administration of a DNase enzyme, one of skill in the art would have to: a) identify an “effective” DNase enzyme among the various types (e.g., DNase I, DNase II, streptodornase) including its derivatives; said effective amount would have to be determined to each of the side effects: e.g., body weight loss, skin irritation or damage, memory loss and infertility; b) produce or manufacture the effective DNase enzyme in quantities and in a form suitable for administration to a subject in need as a pharmaceutical composition; c) identify those patients or candidates who might benefit from prophylactic administration of the pharmaceutical composition for purposes of studying prevention; d) establish the amount of DNase enzyme in the composition and the amount of the composition itself that might result in prevention for each of the disparate side effects; e) prepare the effective amount of pharmaceutical composition for administration; f) administer the effective amount of pharmaceutical composition; g) perform a sufficient number of (clinical/experimental) trials in order to gather data for the purpose of determining if the pharmaceutical composition, at the predetermined dosage and administration, was a successful prophylactic treatment regarding the prevention of toxicity associated with radiation therapy; the prophylactic treatment would also have to be calibrated so as to treat each of the side effects associated with radiation therapy; and h) decide on and perform the appropriate statistical analysis on the experimental trial data in order to determine if, in fact, prevention was achieved by some pre-determined criterion.  The nature of the invention is complex.
In addition, one of ordinary skill in the art would not expect that the DNase treatment (dosage and regimen) administered for the prevention or amelioration of body weight loss, as the toxicity associated with a radiation therapy, would also be administered in an identical manner in order to ameliorate the other radiation side effects, which target different organs within the body (e.g., skin irritation or damage, memory loss, and infertility). For example, Hall et al. ((2016) Antioxidants 5(22): 1-18, provided here) teaches that there are a number of different types of drugs or compounds which are used to treat or protect against radiotherapy-induced toxicity (pg. 1, Title and Abstract). For example, amifostine has been administered to ameliorate the occurrence of mucositis (a type of bowel damage, as cited in instant claim 21), xerastomia (dry mouth) and dysphagia (difficulty swallowing), as radiation-induced pathologies (pg. 4, para. 2 thru pg. 5, para. 1). On the other hand, glutamine is widely studied for its potential beneficial effects with regard to mucositis (a type of bowel damage, as cited in claim 21), dermatitis (a type of skin irritation or damage, as cited in claim 21) and oesphagitis, resulting from radiation therapy (pg. 5, para. 4). That is, the teachings show that one single compound is not sufficient to treat all of the possible side effects of radiation toxicity (see list of Adverse Effects on pg. 3, Table 1 in Hall et al.).

6) Regarding the relative skill of those in the art- The relative skill of those in the art required to execute the above steps (in 5)) is high.

7) Regarding the predictability of the art- The predictability of administering a pharmaceutical composition comprising a DNase enzyme, to prevent toxicity associated with a radiation therapy, in general, and all of the cited side effects resulting from radiation toxicity, in particular, is unknown in the prior art and, therefore, unpredictable as to therapy outcome.

8) Regarding the breadth of the claims- Claims 19 and 21 are broad in that they are drawn to preventing a toxicity associated with any level (i.e., amount, duration, intensity) of radiation therapy in a subject suffering from any type and stage of cancer and receiving said radiation therapy. The method comprises administering to the subject an unspecified type, dosage and duration of DNase enzyme, wherein said amount of the DNase enzyme is effective to prevent or ameliorate at least one side effect of said radiation therapy, which includes body weight loss, skin irritation or damage, fatigue, nausea, vomiting, fibrosis, bowel damage, memory loss, infertility, and a second cancer.
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention.  However, the description lacks clear evidence that a DNase enzyme can be used to (completely) prevent a toxicity associated with a radiation therapy in a subject suffering from a cancer, in general, and, in particular, all of the cited side effects of radiation toxicity. The description does provide some evidence that the administration of DNase may counteract body weight loss. As such, the skilled practitioner would turn to the prior art for such guidance; however, the prior art does not show clear guidance in the use of a DNase enzyme to prevent a toxicity associated with a radiation therapy in a subject suffering from a cancer.  Finally, said practitioner would turn to trial and error experimentation to determine a relationship between the administration of a DNase enzyme, and prevention of a toxicity (exhibited by multiple, disparate physical side effects) associated with a radiation therapy in a subject suffering from a concern who is receiving said radiation therapy.  Such amounts to undue experimentation.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 19, 21, 23-26, 28, 37 and 38 are rejected under 35 U.S.C. §103 as being unpatentable over Mittal et al. ((2013) Int. J. Radiation Oncol. Biol. Phys. 82(2): 282-289) in view of Nordgren et al. ((2008) Head & Neck, April, pp. 461-470).
[This rejection is cited in view of Applicant’s amendment.]

Mittal et al. addresses some of the limitations of claims 19 and 40, and the limitations of claims 21, 23, 24, 25, 26, 28, 37 and 38.
Regarding claims 19, 26, 28, 37 and 40, Mittal et al. shows a study to test the effect of recombinant human deoxyribonuclease (DNase) on the oropharyngeal secretions in patients with head-and-neck cancers treated with radiochemotherapy (pg. 282, Title). It was tested whether rhDNase I (recombinant human DNase I) would improve the patients’ QOL (quality of life) and OPS (oropharyngeal secretion) (pg. 283, column 1, para. 3). Beginning at week 3 of chemoradiation therapy (CRT) each patient, using a nebulizer, inhaled 2.5mL of study drug [i.e., rhDNase I] or placebo (pg. 283, column 2, para. 1  [Claim 19- A method for ameliorating a toxicity associated with a radiation therapy in a subject suffering from a cancer and receiving said radiation therapy, the method comprising administering to the subject a therapeutically effective amount of a DNase enzyme, wherein the DNase is administered parenterally] [Claim 26- the DNase enzyme is DNase I] [Claim 28- the DNase enzyme is human recombinant DNase I] [Claim 37- the subject is human] [Claim 40- which method comprises administering to the subject a therapeutically effective amount of a DNase enzyme, wherein the DNase is administered parenterally]).
Further regarding claims 19 and 40, and regarding claims 21 and 38, patients with head-and-neck (H&N) cancer experience a number of acute side effects, including mucositis, xerostomia, dermatitis, dysphagia, odynophagia, taste alteration, and weight loss when treated with radiation alone or with CRT. Most of these patients will also have thick, copious, viscous, oropharyngeal secretion (OPS), causing significant problems with swallowing, choking, or gagging and difficulty sleeping. Furthermore, thick, sticky mucus contributes to difficulty in maintaining nutrition and also remains a problem during posttreatment, adversely affecting quality of life (QOL) (pg. 283, column 1, para. 1 [Claim 21- the at least one side effect of said radiation therapy is selected from a group that includes body weight loss, fatigue]). 
The patients in the rhDNase group showed greater improvement in QOL during the 3 months’ posttreatment follow-up (pg. 288, column 2, para. 1 [Claim 19- ameliorate at least one side effect of said radiation therapy/toxicity] [Claim 40- wherein said amount of DNase enzyme is effective to ameliorate at least one side effect of said radiation therapy/toxicity]).
QOL was assessed using the MDSAI-HN (MD Anderson Symptom Inventory- Head and Neck) and the FACT-HN (Functional Assessment of Cancer Therapy-Head and Neck) (pg. 283, column 2, para. 3). Patients in the rhDNase group exhibited a steep decline in RTDM (treatment disturbance score) during the first 2 weeks of receipt of the study drug (rhDNase), and remained unchanged for the rest of the treatment period (Fig. 2c) (pg. 285, column 2, para. 2 and pg. 286, Fig. 2c]). Figure 3 shows the QOL subscale measures (FACT-HN) over time by group. Both groups showed a decline in physical and functional well-being (FACT-HN) during the treatment period, but recovery during the 3-month posttreatment follow-up, with the rhDNase group exhibiting speedier recovery (Figs. 3a and 3b) (pg. 285, column 2, para. 3 and pg. 287, Fig. 3a and 3b [Claims 19 and 40- ameliorate the effects of radiation therapy by improving some QOL scores] [Claim 38- monitor changes in radiation therapy side effects after DNase administration]).
 Regarding claims 23 and 25, radiation was delivered using sequential intensity modulated radiation therapy at a conventional fraction size of 2 Gy, with a dose range of 60-70 Gy. Beginning at week 3 of CRT, each patient, using a nebulizer, inhaled 2.5 mL (2.5 mg, 1:1 equivalent) of study drug (rhDNase) or placebo approximately 30 minutes before each radiation dose; this continued daily before radiation until the end of the sixth week of CRT (pg. 283, column 2, para. 1 [Claim 23- said radiation therapy is external beam radiation therapy] [Claim 25- the DNase enzyme is administered after a cycle of the radiation therapy]).

Mittal et al. does not show: 1) DNase enzyme ameliorates at least one [specific] side effect of said radiation therapy, as recited in claim 21 [Claims 19, 21 and 40]; and 2) the DNase enzyme is administered during a cycle of the radiation therapy [Claim 24].

Nordgren et al. provides information that would have motivated one of ordinary skill in the art to have expected that the administration of DNase enzyme in cancer patients receiving radiation therapy, as shown by Mittal et al., would ameliorate a specific side effect of radiation therapy, as part of the QOL assessment, also shown by Mittal et al., by way of addressing the limitations of claims 19, 21 and 40.
Nordgren et al. shows the parameters that are measured in quality of life (QOL) assessments of patients with head and neck cancer (pg. 461, column 1, Abstract [nexus to Mittal et al.] [patients with head and neck cancers, QOL assessments]). Patients were treated according to local protocol. Patients with larger tumors received combined therapy which included radio-therapy (Table 1) (pg. 462, column 2, para. 2-3; and pg. 463, Table 1 [nexus to Mittal et al.] [cancer patients receiving radiation therapy]).
	Regarding claims 19, 21 and 40, followup assessments were conducted via questionnaires, including the European Organization for Research and Treatment of Cancer (EORTC) Quality of Life Questionnaire-C30 (QOL-C30). The questionnaire included inquiries into patients’ fatigue, nausea/vomiting, sleep disturbance, appetite loss, constipation, diarrhea, sexuality, cognitive, and global quality of life (pg. 465, Table 2 [Claims 19 and 40- at least one side effect of said radiation therapy] [Claim 21- fatigue, nausea, vomiting]).

	It is noted that other QOL factors could lead to some of the side effects, cited in claim 21. For example, sleep disturbance could also lead to (daily) fatigue; appetite loss could lead to body weight loss; constipation and diarrhea could be signs of bowel damage; sexuality side effects could include infertility; and cognitive issues could include memory loss.
	Compare to the instant claim 21 radiation therapy side effects of body weight loss, fatigue, nausea, vomiting, bowel damage, infertility, and memory loss.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for ameliorating a toxicity associated with a radiation therapy in a subject suffering from cancer, comprising administering a therapeutically effective amount of a DNase enzyme, as shown by Mittal et al., by ameliorating at least one side effect of said radiation therapy, including the specific side effects as cited in claim 21 [Claims 19, 21 and 40], with a reasonable expectation of success, because Mittal et a. shows that some cancer patients receiving radiation therapy showed health improvements based on a quality-of-life (QOL) assessment when rhDNase was administered to said cancer patients, and Nordgren et al. teaches that specific side effects, such as body weight loss (related to appetite loss), fatigue, nausea, and vomiting, are included in a QOL assessment questionnaire given to cancer patients posttreatment (MPEP 2143 (I)(G)). (It is noted that Mittal et al. cites Nordgren et al. in referring to the specific QOL assessments used (Mittal et al., pg. 283, column 1, para. 1 (refs. 2-5); and pg. 289, column 1, refs. 3 and 5).) Therefore, one of ordinary skill in the art would expect that one of the side effects of radiation therapy, as cited in claim 21, would be ameliorated by the administration of DNase, shown by Mittal et al., because Mittal et al. is implementing a QOL assessment on head and neck cancer patients, which is the same QOL assessment and the same type of cancer patients, shown by Nordgren et al. ((MPEP 2143 (I)(G) and MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of cancer treatment would implement any and all therapeutic measures in order to alleviate any debilitating side effects caused by radiation in those cancer patients receiving such therapy, by way of optimizing (cancer) patient care. It would be obvious to expect relief of these side effects, because many of them (e.g., body weight loss, nausea, vomiting, memory loss, and infertility) are also side effects of the cancer that is being treated, depending on the type of cancer, even in the absence of radiation therapy.  
It would have been further obvious to have administered the DNase enzyme during a cycle of the radiation therapy [Claim 24], with a reasonable expectation of success, because Mittal et al. shows the administration of DNase enzyme before and after the application of a radiation dosage (MPEP 2143 (I)(G)). Therefore, one of ordinary skill in the art would use routine optimization to determine which DNase regimen would be most beneficial to the recipient patient; i.e., administration of the enzyme before, during and/or after the application of radiation treatment, barring a showing of criticality for the specific limitation (MPEP 2144.05 (II)(A) and (III)(A)).
One of ordinary skill in the art would have been motivated to have made that modification, in the event that routine optimization showed that administration of the DNase enzyme was more beneficial to the cancer patient when performed during the application of radiation therapy, rather than before or after.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.
	
Claims 20 and 40 are rejected under 35 U.S.C. §103 as being unpatentable over Mittal et al. in view of Nordgren et al., as applied to claim 19 above, and further in view of Leon et al. ((1977) Cancer Res. 37: 646-650).

Mittal et al. in view of Nordgren et al., as applied to claim 19 above, do not show: 1) the amount of the DNase enzyme is effective to increase the efficacy of a radiation therapy in the subject [Claims 20 and 40].

It is noted that Mittal et al. in view of Nordgren et al. address some of the limitations of claim 40 above.

Leon et al. provides information that would have motivated one of ordinary skill in the art to have administered the DNase, shown by Mittal et al., to a subject suffering from cancer and receiving radiation therapy, in order to increase the efficacy of said radiation therapy, by way of addressing the limitations of claims 20 and 40. 
Leon et al. shows a study to determine the incidence of elevated DNA levels in cancer patients and whether radiation therapy affects the DNA level (pg. 647, column 1, para. 1). Only cancer patients considered for radiation therapy were taken for the study. Samples were drawn before the beginning of treatment and on biweekly intervals during the treatment. All patients received radiation daily for a minimum of 2 weeks. All patients had a confirmed histological diagnosis of cancer (pg. 647, column 1, para. 6 [nexus to Mittal et al.] [cancer patients receiving radiation therapy]).
Regarding claims 20 and 40, after radiation therapy, a percentage of the patients (about 60%) showed increased DNA levels. This can be explained by the fact that radiation should have induced cell death and release of DNA into the circulation. Our findings suggest that the persistence of DNA in the circulation after therapy correlates with poor response to (radiation) treatment. Conversely, decrease in DNA levels during (radiation) treatment seem to be a better prognostic sign, with reduction in tumor size, pain and other signs of remission.  Sequential measurements of DNA concentration may be a useful tool for monitoring the effects of therapy. This test may be useful, therefore, to compare and evaluate objectively the effectiveness of different treatments or their combinations (pg. 650, column 1, para. 1 thru column 1, lines 1-9). With regard to the radiation therapy, when DNA levels either increased or remained unchanged, a lack of response to the treatment was noted (pg. 646, column 1, para. 2). The persistence of DNA in the circulation raises another question, namely, the function of DNAse I and II in the serum. In malignant disease, lower activity of these enzymes has been reported (pg. 648, column 2, para. 3 [efficacy of a radiation therapy was increased when DNA concentration was decreased]).

	That is, Leon et al. teaches that: 1) radiation therapy may result in an increase in the concentration of serum DNA, due to tumor cell damage and release of DNA; 2) the persistence of DNA in the circulation after therapy correlates with poor response to treatment; conversely, a decrease in DNA levels during treatment appeared to result in better prognostic outcome; and 3) DNase I and II are present in serum, but appear to exhibit lower activity in malignant disease states. The teachings collectively provide motivation for decreasing the levels of circulating DNA in a cancer patient’s (blood) serum while undergoing radiation therapy, by administering a therapeutically effective amount of DNase, because such a decrease results in a better response to the radiation treatment.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have applied the method for ameliorating a toxicity associated with a radiation therapy in a subject suffering from cancer, comprising administering a therapeutically effective amount of a DNase enzyme, as shown by Mittal et al. in view of Nordgren et al., as applied to claim 19 above, in order to increase the efficacy of radiation therapy in the subject [Claims 20 and 40], with a reasonable expectation of success. Leon et al. shows that levels of circulating DNA in the serum of a cancer patient increase when said patient undergoes radiation therapy, and that this increase is predictive of a poor recovery outcome. Therefore, it would be obvious (and one of ordinary skill in the art would be motivated) to administer a therapeutically effective amount of a DNase enzyme to said patients in order to improve treatment recovery, because Leon et al. also shows that patients with a decreased level of DNA during radiation treatment exhibit a better prognostic outcome, with reduction in tumor size, pain, and other signs of remission (MPEP 2143 (I)(G) and MPEP 2144 (I)). That is, it also appears as though, when administered along with radiation treatment, the DNase enzyme decreases the level of circulating DNA so as to allow the radiation treatment to render a better health outcome, with symptoms directly related to the cancer as well (Mittal et al., pg. 288, column 1, Fig. 4; and column 2, para. 1).
In summary, the teachings of Leon et al. show a relationship between the level or concentration of DNA in the serum of a cancer patient and the effectiveness of the radiation therapy that said cancer patient is receiving. High levels of DNA are correlated with poor response to radiation treatment; low levels of DNA are correlated with radiation treatment ineffectiveness. Therefore, there is a motivation to reduce levels of  circulating DNA by administering DNase enzyme to such patients.
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of cancer treatment would implement any and all therapeutic measures in order to alleviate any debilitating side effects caused by radiation in those cancer patients receiving such therapy, by way of optimizing (cancer) patient care. It would be obvious to expect relief of these side effects, because many of them (e.g., body weight loss, nausea, vomiting, memory loss, and infertility) are also side effects of the cancer that is being treated, depending on the type of cancer, even in the absence of radiation therapy.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 30 is rejected under 35 U.S.C. §103 as being unpatentable over Mittal et al. in view of Nordgren et al., as applied to claim 19 above, and further in view of Morell et al. ((1971) J. Biol. Chem. 246(5): 1461-1467), and Eun (In: Enzymol. Primer for Recomb. DNA Technol. Copyright 1996, pp. 145-159).

Mittal et al. in view of Nordgren et al., as applied to claim 19 above, do not show: 1) the DNase has an extended half-life [Claim 30].

Morell et al. and Eun provide information that would have motivated one of ordinary skill in the art to have conjugated the DNase protein, as shown by Mittal et al., in order to extend the half-life of the protein, by way of addressing the limitations of claim 30. 
Regarding claim 30, Morell et al. shows evidence to indicate a generalized role for the terminal sialic acid residues of circulating glycoproteins. Upon injection into rats, all of the desialylated plasma proteins, with the exception of transferrin, were promptly removed from circulation (pg. 1461, column 1, Summary, para. 1 ). Sialic acid plays a previously unrecognized role in regulating survival in the circulation of the large majority of glycoproteins tested (pg.1461, column 2, para. 1 ). The viability of many (if not most) of the serum glycoproteins depends upon the presence of their normal complement of sialic acid residues (pg. 1464, column 2, last para.).
That is, sialic acid residues extend the half-life of glycoproteins.
Further regarding claim 30, Eun teaches that DNase I is an enzyme mixture composed of four glycoprotein species. DNase A, B, C and D. DNase B contains sialic acid and galactose residue (pg.156, para. 3).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for ameliorating a toxicity associated with a radiation therapy in a subject suffering from cancer, comprising administering a therapeutically effective amount of a DNase enzyme, as shown by Mittal et al. in view of Nordgren et al., as applied to claim 19 above, by conjugating the DNase enzyme with polysialic acid in order to extend its half­life [Claim 30], with a reasonable expectation of success, because Morell et al. shows that the presence of sialic acid residues on glycoproteins extends the circulating half-life of said proteins, and Eun teaches that DNase enzymes are glycoproteins, and that one type of DNase (i.e., "B") contains a sialic acid. Therefore, one of ordinary skill in the art would have been expected to have been able to have substituted the DNase enzyme, shown by Mittal et al., with a polysialylated version of the enzyme, by way of improving the circulating half-life of the enzyme, with the reasonably predictable expectation that the extended half-life enzyme would exhibit the same enzymatic properties as the rhDNase, shown by Mittal et al. (MPEP 2143 (l)(B(3)). 
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art would understand that there is a desirable benefit to conjugating a therapeutic DNase protein with polysialic acid in order to extend its half-life. That is, the availability of said DNase in the circulation of patients with increased extracellular DNA would be extended, thereby improving the therapeutic efficacy of the DNase enzyme, by decreasing circulating DNA for a longer period of time vs an enzyme without an extended half-life. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.


Claims 31-33 are rejected under 35 U.S.C. §103 as being unpatentable over Mittal et al. in view of Nordgren et al., as applied to claim 19 above, and further in view of Genkin et al. (U.S. Patent Application Publication No. 2006/0233780 A1).

Mittal et al. in view of Nordgren et al., as applied to claim 19 above, do not show: 1) the therapeutically effective amount of the DNase enzyme is within the range 0.5-50 mg/kg/day or 1.5-50 mg/kg/day or 10-50 mg/kg/day [Claims 31, 32 and 33].

Genkin et al. addresses some of the limitations of claim 33, and the limitations of claims 31 and 32.
Genkin et al. teaches that chemotherapy, radiotherapy, biotherapy and more recently the immunotherapy are the most-used non-surgical methods for the treating of cancer diseases and is are meant for destruction, damage or inactivation of cancer cell intracellular DNA. Methods of radioimmunotherapy facilitate the irradiation of the intracellular DNA of cancer cells' nuclei by alpha particles from alpha-emitters which are specially delivered into cancer cells for increasing the effect on intracellular DNA (pg. 1, para. [0003] and [0005] [nexus to Mittal et al.] [cancer patients are treated with radiation therapy]). Extracellular DNA in the blood of cancer patients contributes to the malignant growth of said cancer (pg. 2, para [0020] [nexus to Leon et al.] [increased levels of circulating DNA decrease the effectiveness of cancer therapy outcome]).
Regarding claims 31, 32 and 33, administering into systemic circulation an agent which destroys blood extracellular DNA would be a highly efficient and low-toxic method of cancer therapy. DNase enzyme can be used as the agent to destroy extracellular blood DNA. DNase, in particular recombinant human DNase (dornase-alpha) can be parenterally introduced in doses ranging from 0.15mg/day up to 500mg/day during a period of 5-360 days (pg. 1, para. [0015] thru pg. 2, cont. para. [0015] [nexus to Mittal et al.] [dornase-alpha DNase, pg. 283, column 1, para. 2] [Claims 31, 32 and 33- 0.5-50mg/kg/day; 1.5-50mg/kg/day; 10-50mg/kg/day, respectively]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for ameliorating a toxicity associated with a radiation therapy in a subject suffering from cancer, comprising administering a therapeutically effective amount of a DNase enzyme, as shown by Mittal et al. in view of Nordgren et al., as applied to claim 19 above, by administering a therapeutically effective amount of DNase enzyme in the range 0.5-50 mg/kg/day or 1.5-50 mg/kg/day or 10-50 mg/kg/day [Claims 31, 32 and 33], with a reasonable expectation of success, because Genkin et al. shows the administration of DNase to treat cancer patients, which are the patients, shown by Mittal et al. and Leon et al. (MPEP 2143 (I)(G)). 
In addition, Genkin et al. shows that the amount of DNase to be administered may be optimized (pg. 3, para. [0040] and Table 1). Therefore, although Genkin et al. does not specifically show the administration of DNase in units of mg/kg/day [Claims 31, 32 and  33], it would have been obvious to one of ordinary skill in the art to have used routine optimization in order to have determined the optimal dosage amount of DNase to be administered to a specific patient based on the patient’s weight, e.g., one with a high body mass index or one having a particular type and stage of cancer, including those cancer patients receiving any type of adjunct therapy, such as radiation therapy, barring a showing of criticality for the specific limitation (MPEP 2144.05 (II)(A) and (III)(A)). In view of the broad range of DNAse shown by Genkin et al. (0.15mg/day up to 500mg/day), one of ordinary skill in the art would have understood that administration of DNase could be formulated as mg/kg/day doses and still fall within the overall range, shown by Genkin et al. (MPEP 2144 (I)).
In addition, Genkin et al. teaches that radiotherapy is a non-surgical method of treating cancer which is used to destroy, damage or inactivate the intracellular DNA of cancer cells (pg. 1, para. [0003]). Therefore, one of ordinary skill in the art would have been motivated to have administered DNase to patients receiving radiation therapy, because it would be akin to adding more of same (MPEP 2144.04 (IV)(A)), in view of fact that both therapeutic approaches destroy DNA. Continuous, repetitive or duplicative parts or steps are claim language scenarios that demonstrate a prima facie case of obviousness (MPEP 2144.04 (V)(E) and (VI)(B)).
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art would understand that there is a desirable benefit to administering to a cancer patient more than one therapeutic for destroying/decreasing the amount of circulating DNA in a cancer patient’s (blood) serum, in view of the teachings of Leon et al.; i.e., reduction of circulating DNA in a cancer patient’s blood improves the health prognosis of said patient, by, in part, improving the efficacy of the applied radiation therapy.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 34 is rejected under 35 U.S.C. §103 as being unpatentable over Mittal et al. in view of Nordgren et al., as applied to claim 19 above, and further in view of Hazout (International Patent Application Publication No. WO 2014/020546 A1).
[This rejection is cited in view of Applicant’s amendment.]

Mittal et al. in view of Nordgren et al., as applied to claim 19 above, do not show: 1) the DNase enzyme is administered intravenously, subcutaneously, or intramuscularly [Claim 34].

Hazout addresses the limitations of claim 34.
Hazout teaches that the presence of circulating cell-free DNA in human plasma was reported in 1948 by Mendel and Metais. Cell-free circulating DNA (cfDNA) has been studied in a wide range of physiological and pathological conditions, including inflammatory disorders, oxidative stress and malignancy. It is present in healthy subjects at blood concentrations ranging from 0 to 100 ng/ml, with an average of 30 ng/ml (pg. 2, lines 1-5 [nexus to Mittal et al. and Genkin et al.] [circulating cell-free DNA present in various physiological and pathological conditions]). Cell-free circulating DNA is a potentially useful biomarker. DNA levels and fragmentation patterns offer interesting possibilities for diagnostic and prognostic purposes (pg. 2, lines 31-33).
Regarding claim 34, the described invention pertains to a deoxyribonuclease, for use in the treatment of female infertility, especially when this infertility is associated with a level of cell-free DNA higher than the level of cell-free DNA which is statistically observed in fertile women (pg. 6, lines 9-12). Any type of DNase can be used in the present invention, DNase l is preferred. Recombinant human DNase I is already clinically used (pg. 6, lines 32-33 [nexus to Mittal et al. and Genkin et al.] [recombinant DNase I]). When performing the described invention, any administration route can be used, provided it leads to the delivery of a sufficient amount of DNase to obtain a decrease of circulating cell-free DNA. For example; the DNase can be administered by intravenous or intramuscular route (pg. 7, lines 18-21 [Claim 34- the DNase enzyme is administered intravenously, intramuscularly]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for ameliorating a toxicity associated with a radiation therapy in a subject suffering from cancer, comprising administering a therapeutically effective amount of a DNase enzyme, as shown by Mittal et al. in view of Nordgren et al., as applied to claim 19 above, by administering the DNase enzyme intravenously or intramuscularly [Claim 34], as shown by Hazout, with a reasonable expectation of success, because Hazout shows that circulating cell-free DNA can be degraded or decreased via these routes of administration, and Mittal et al. and Genkin et al. show circulating cell-free DNA and its degradation via administration of DNase by some route (MPEP 2143 (I)(G)). 
In addition, although Genkin et al. only shows intraperitoneal administration of DNase enzyme, Genkin et al. teaches that the DNase enzyme should be administered into the systemic circulation (pg. 1, para. [0015]). Genkin et al. also shows that extracellular DNA was introduced into mice by intravenous administration (pg. 6, para. [0079], Example 7). Therefore, barring a showing of criticality for intraperitoneal administration, it would have been obvious to one of ordinary skill in the art to have introduced the DNase enzyme into a subject’s systemic circulation via intravenous, subcutaneous or intramuscular injection (MPEP 2144.05 (II)(A) and (III)(A)), but particularly via intravenous injection, because extracellular DNA was successfully introduced by this route of administration.
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art of therapeutic administration would prefer to have a wide range of possible routes of administration (e.g., Mittal et al.- intranasal; Genkin et al.- intraperitoneal; Hazout- intravenous or intramuscular) in the event that a specific route of administration cannot be used on a particular patient or in the event that the route of administration must be altered so as to introduce an effective amount of the DNase enzyme in order to bring about a successful therapeutic result.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 7-10, filed 04 May 2022, with respect to the 35 U.S.C. §112(a) rejection, and the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 19, 34 and 40 were amended.

1. Applicant remarks (pg. 7, Section II), with regard to the Objection to the Drawings, that the color drawings, as filed, are acceptable as black and white reproductions for examination and publication. 
However, in response to Applicant, according to MPEP 608.02 (VIII), the objection to color drawings can only be withdrawn by: 1) submitting a petition for permission, which must be subsequently granted; or 2) submitting black and white drawings in lieu of the color drawings. The Examiner will henceforth remove the (3rd) option for Applicant (i.e., to “verbally” accept black and white reproductions of the color drawings) from future Office Actions and apologizes for this error.

2. Applicant remarks (pg. 7, Section V thru pg. 8, lines 1-5), with regard to the 112(a) rejection, that Shinde-Jadhav (provided) teaches that neutrophil extracellular traps (NETs), which are induced by radiation therapy, are promoters of radio resistance in cancer and that DNase-mediated degradation of NETs eliminates such radio resistance, delays tumor growth and increases intratumoral CD8 T-cell infiltration. The first intramuscular injections (i.m.) of DNase I were administered 24 hours prior to radiation therapy RT and then daily till endpoint (see p. 12, left col., "In vivo tumor growth model"). As shown in Figure 4 of Shinde-Jadhav, this treatment with DNase I improved overall radiation therapy response (see also Figures 2 and 5) and prevented immunosuppression and toxicity caused by radiation-induced NETs.
However, in response to Applicant, Shinde-Jadhav et al. shows (with regard to Figure 2) that when NETs are inhibited and/or degraded by the administration of DNase I the subject’s response to radiation improves (Shinde-Jadhav et al., pg. 4, Fig. 2). The data show the slowing of tumor volume over an eleven-day period after concurrent radiation therapy and DNase I treatment. That is, these data do not show the absolute prevention of tumor growth or of any side effect resulting from radiation therapy.

3. Applicant remarks (pg. 8, para. 1), with regard to the 112(a) rejection, that, regarding claim 21, Applicant notes that weight loss is an integral measure resulting from different types of toxicities caused by radiation therapy, including, for example, tissue and organ inflammation (see, e.g., Li et al., J. Cancer 2017, 8(5):832-838, attached as Exhibit B); mucositis, nausea, and dysphagia (see, e.g., Cacicedo et al., Chin. J. Cancer 2014, 33(4):204-210, attached as Exhibit C); poor appetite, diarrhea, vomiting, dehydration (see, e.g., American Cancer Society, attached as Exhibit D); neutropenia (see, e.g., Metcalf, WebMD, attached as Exhibit E); and lymphopenia (see, e.g., Varma, Journal of the American Dietetic Association, 1995, 95(9)Suppl.: A23, attached as Exhibit F). Applicant points out that the Examiner cites Nordgren and argues that various Quality of Life (QOL) factors could lead to some of the side effects recited in claim 21. The Examiner states at page 19 of the Office Action that "sleep disturbance could also lead to (daily) fatigue; appetite loss could lead to body weight loss; constipation and diarrhea could be signs of bowel damage; sexuality side effects could include infertility; and cognitive issues could include memory loss." Therefore, the present application provides enablement for all of the side effects recited in claim 21.
However, in response to Applicant, it is noted that being able to identify body weight loss as a side effect of radiation therapy does not necessarily permit one of ordinary skill in the art to then assume that the possible causes of said body weight loss are also treatable radiation toxicities. One of ordinary skill in the art could presume that bodily effects of weight loss (e.g., some specific nutrient deficiency) would be a valid, treatable radiation toxicity, if body weight loss was a treatable radiation toxicity.
Li et al. (cited by Applicant) shows that weight loss during radiotherapy has been shown to be a prognostic factor for nasopharyngeal carcinoma patients. There are no data showing a treatment modality for this weight loss phenomenon with the concomitant treatment of another side effect of radiation therapy (e.g., per instant claim 21). 
Cacicedo et al. (cited by Applicant) teaches that malnutrition occurs frequently in patients with cancer, and evaluated risk factors that influence weight loss in patients undergoing radiotherapy with nutritional supplementation and dietetic counseling. Cacicedo et al. shows that despite the use of oral nutritional supplements and dietary counseling, many patients lost weight during treatment. There are no data showing the  treatment of another side effect of radiation therapy (e.g., per instant claim 21). 
ACS (cited by Applicant) teaches that weight loss has a number of possible causes, including: eating less due to nausea or poor appetite; diarrhea; vomiting; and dehydration. Although instant claim 21 recites ‘vomiting’ as a side effect of radiation therapy, it is clear from the ACS statement that vomiting is only a possible cause of body weight loss, such that treating body weight loss will not necessarily definitively treat vomiting.
Metcalf WebMD (cited by Applicant) discusses neutropenia, but does not relate this condition to radiation therapy or body weight loss. Metcalf teaches that it is most commonly seen, and even expected, as a result of chemotherapy used to treat cancer.
Nordgren shows that the quality of life (QOL) questionnaire included inquiries about fatigue, nausea/vomiting, sleep disturbance, appetite loss, constipation, diarrhea, sexuality, cognitive, and global quality of life with regard to patients being treated for head and neck cancer, most of whom were given radiation therapy. It is clear that not all of the potential radiation side effects were treated equally effectively (Nordgren et al., pg. 465, Table 2). Therefore, regardless of what presumed QOL factors could lead to some of the specific side effects of radiation therapy, as listed in claim 21, one of ordinary skill in the art would understand that not all of them would necessarily be effectively treated via administration of DNase unless Applicant can show or measure a direct relationship between body weight loss (in Applicant’s working examples) and the other side effects cited in instant claim 21.

	4. Applicant remarks (pg. 9, para. 1-2), with regard to the 103 rejection, that Claims 19 and 40 as amended recites a method comprising administering to the subject a therapeutically effective amount of a DNase enzyme, wherein the DNase enzyme is administered parenterally. Applicant notes that Mittal discloses administration of the DNase via inhalation using a nebulizer in patients with head-and-neck cancer. Such route of administration limits the presence of the DNase to the lungs and terminal bronchioles only, thereby rendering DNase effects at the systemic level implausible. Mittal observed a small improvement in thick oropharyngeal secretions (OPS). In contrast to the local effect reported in Mittal, the present application provides systemic
effects through the parenteral administration of DNase. For instance, the data in Example 6 of the present application show results in mice that received intramuscular injections of DNase.
	However, in response to Applicant, parenteral forms of administration include inhalation, which is shown by Mittal et al. (Parenteral forms of administration include all non-enteral forms. Therefore, parenteral forms of administration include injection, inhalation, and dermal application.) In addition, Siekmeier et al. ((2008) J. Physiol. Pharmacol. 59(6): 53-79 (provided here)) teaches that because of the biochemical properties of many peptides and proteins used in clinical treatment (e.g., high molecular weight, proteolytic enzymes) they cannot be administered orally, but require parenteral administration. Inhaled application (via nose or mouth) of high molecular weight compounds appears to be the method of choice. Biophysical and physiological factors must be considered to allow administration of adequate and reproducible drug doses for the treatment of systemic diseases (pg. 54, para. 1). That is, the delivery of high molecular weight, enzymatic proteins to treat systemic diseases or disorders can be accomplished by inhalation, and, in addition, may require routine optimization in order to determine that an adequate amount of protein has been delivered to treat said disease or disorder.

	5. Applicant remarks (pg. 9, last para. thru pg. 10, lines 1-4) that Mittal disclosed that "[t]he primary treatment of all patients was CRT." Therefore, based on Mittal, a person of ordinary skill in the art would not be able to conclude that DNase could be used for amelioration of toxicity associated with radiation therapy vs amelioration of toxicity associated with chemotherapy.
	However, in response to Applicant, Mittal et al. shows that several general quality of life (QOL) scores improved upon the administration of  rhDNase (pg. 287, Fig. 3). Therefore, one of ordinary skill in the art would understand that said administration would ameliorate toxicities associated with both chemotherapy and/or radiation therapy.

	6. Applicant remarks (pg. 10, para. 1), with respect to dependent claims 31-33 reciting DNase dosages, that Mittal administered DNase at a dose of 2.5 mg (roughly 0.05 mg/kg), which would be insufficient to provide any meaningful cleavage of cfDNA in circulation as compared to 0.5-50 mg/kg/day recited in claim 31. Mittal provided inhalation in combination with low doses of DNase, which likely accounts for the lack of meaningful clinical efficacy observed in the study, and which substantially differs from the instant invention where systemic administration of higher doses is used.
However, in response to Applicant, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Genkin et al. shows the DNase dosage amounts cited in instant claims 31-33. Therefore, Mittal et al. provides information that would motivate one of ordinary skill in the art to administer the DNase via intravenous or  intramuscular injection or subcutaneous application to the patients described in Mittal et al. in order to administer enough of a dosage of DNase to show improved QOL results. 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631